DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Species I in the reply filed on 11/12/2021 is acknowledged.  The traversal is on the ground(s) that the restriction should have been under 35 U.S.C. 121, not 37 C.F.R. 1.475(e) --or 35 U.S.C. 371--.  This is found persuasive because the instant application was filed as a continuation of a PCT.  Therefore, 35 U.S.C. 371 does not apply, and 35 U.S.C. 121 should be followed.  In response, a restriction under 35 U.S.C. 121 is described and required below.  Note, Applicant elected by phone on 01/07/2021.

This application contains claims directed to the following patentably distinct species.
Species I, directed to a pump with single piston, a buffer chamber defined by two structural portions (38/34), and without a pliable rubber tube, as shown in Figures 1-5
Species II, directed to a pump with two pistons, two buffer chambers defined, a single field core common to two driving parts, and without a pliable rubber tube, as shown in Figures 6 & 7
Species III, directed to a pump with single piston, a buffer chamber defined by three structural portions (214/216/218), and with a pliable rubber tube, as shown in Figures 8 & 9
The species are independent or distinct because the varying structure between the defined species affect the fluid flow and pressure within the system. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Peter E. Keros on 01/07/2021 a provisional election was made with traverse to prosecute the invention of Species I, Claims 1-4.  Affirmation of this election must be made by applicant in replying to this Office action.  No claims are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 as being unpatentable over Tanabe (JP2000045943 - see attached translation).
As to Claim 1, Tanabe teaches a pump (30) comprising: a reciprocating pumping member (8); a driving part (17/18) configured to reciprocate (Paragraphs 0017-0019) the reciprocating pumping member (8); and a casing (2/3) accommodating (as shown in Figure 7) the reciprocating pumping member (8) and the driving part (17/18); the pump (30) being configured to convey a fluid (air; Paragraphs 0017-0019) by a reciprocating motion (Paragraphs 0017-0019) of the reciprocating pumping member (8); the casing (2/3) having: a first casing member (2) having a driving part retaining portion (the portion of 2 in contact with 17/18, as shown in Figure 7) retaining (as shown in Figure 7) the driving part (17/18); a second casing member (3) fixedly stacked on (as shown in Figure 7) the first casing member (21) in a reciprocating direction (left to right in Figure 7, as described in Paragraphs 0017-0019) of the reciprocating pumping member (8), the second casing member (3) having an end wall portion (see Figure 7 below) facing (as shown in Figure 7) the reciprocating pumping member (8) in the reciprocating direction (left to right in Figure 7) and extending in a transverse direction (up and down in Figure 7) crossing (as shown in Figure 7) the reciprocating direction (left to right in Figure 7); and a cylindrical pump chamber peripheral wall portion (the cylindrical wall which creates cylinder 7) extending in (as shown in Figure 7) the reciprocating direction (left to right in Figure 7) between (as shown in Figure 7) the driving part retaining portion (the portion of 2 in contact with 17/18, as shown in Figure 7) and the end wall portion (see Figure 7 below) around (when considering both the Figure 7 and Figure 8 views, one of ordinary skill in the art would conclude the cylindrical pump chamber peripheral wall portion extends around the piston 8) the reciprocating pumping member (8); wherein a pump chamber (within 7), a delivery chamber (22; as shown in Figure 8), and a buffer chamber (36; Paragraph 0005 defines the air tank 36 as a buffer for temporarily storing the fluid/air) are defined between (as shown in Figure 7) the first casing member (2) and the end wall portion (see Figure 7 below) of the second casing member (3), the pump chamber (within 7) being located inside (as shown in Figure 7) the pump chamber peripheral wall portion (the cylindrical wall which creates cylinder 7) and having a volumetric 

    PNG
    media_image1.png
    768
    652
    media_image1.png
    Greyscale

Tanabe Figure 7, Modified by Examiner

Claim 2 is rejected under 35 U.S.C. 102 as being unpatentable over Tanabe, as evidenced by merriam-webster.com (see attached Sandwich Definition & Meaning - Merriam-Webster pdf from merriam-webster.com/dictionary/sandwich).
As to Claim 2, Tanabe teaches all the limitations of Claim 1, and continues to teach a passage member (the structure surrounding 43, as shown in Figure 7) defining (as shown in Figure 7) the second communication passage (43), the passage member (the structure surrounding 43, as shown in Figure 7) being sandwiched between (see end of paragraph for clarification) the first casing member (2) and the second casing member (3).  Using the definition of “sandwich” as “to make a place for —often used with in or between” by merriam-webster.com, one of ordinary skill in the art would conclude a place is made for the passage member shown in Figure 7 between the first and second casing members.  See Figure 7 below for clarification.

    PNG
    media_image2.png
    768
    652
    media_image2.png
    Greyscale

Tanabe Figure 7, Modified by Examiner

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe, in view of Kimura (U.S. PGPub 2005/0002800).
As to Claim 3, Tanabe teaches all the limitations of Claim 1, but does not teach the second communication passage is configured to have a cross-sectional area decreasing as a distance increases toward the buffer chamber.
Kimura describes a piston pump which utilizes a muffler acting as a buffer chamber (57) at the pump outlet to reduce pulsations, where, and teaches the second communication passage (621/631/641; Figure 2(b)) is configured to have a cross-sectional area (the cross-sectional area shown in Figure 2(b)) decreasing as a distance increases (621 decreases in the direction of flow; see Paragraph 0050) at the inlet to the second communication passage (621/631/641; Figure 2(b)).  Also note, Kimura Paragraph 0006 states the combined passage which is the combination of 621/631/641 can be used upstream or downstream of the muffler/buffer chamber 57.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the passage design, as taught by Kimura, in the second communication passage, as taught by Tanabe, to obtain “sufficient pulsation reducing effect and suppresses pressure loss in devices having a gas passage (Paragraph 0005).”
The modification of the Kimura passage design into the Tanabe second communication passage results in the second communication passage (Tanabe 43) is configured to have a 
As to Claim 4, Tanabe teaches all the limitations of Claim 1, and continues to teach an external communication passage (40) extending from an inlet opening (left side of 40, as shown in Figure 8) located inside (as shown in Figure 8) the buffer chamber (Tanabe 36) to an outlet opening (right side of 40, as shown in Figure 8) located outside (as shown in Figure 8) the buffer chamber (Tanabe 36).
Tanabe does not teach the external communication passage having a tapering flow path portion with a cross-sectional area decreasing as a distance from the inlet opening increases toward the outlet opening.
Kimura describes a piston pump which utilizes a muffler acting as a buffer chamber (57) at the pump outlet to reduce pulsations, and teaches the external communication passage (621/631/641; Figure 2(b)) having a tapering flow path portion (621) with a cross-sectional area decreasing (621 decreases in the direction of flow; see Paragraph 0050) as a distance (left to right in Figure 2(b)) from the inlet opening (621) increases toward the outlet opening (641).  Also note, Kimura Paragraph 0006 states the combined passage which is the combination of 621/631/641 can be used upstream or downstream of the muffler/buffer chamber 57.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the passage design, as taught by Kimura, in the external communication passage, as taught by Tanabe, to obtain “sufficient pulsation reducing effect and suppresses pressure loss in devices having a gas passage (Paragraph 0005).”
The modification of the Kimura passage design into the Tanabe external communication passage results in the external communication passage (Tanabe 40) having a tapering flow path portion (Kimura 621) with a cross-sectional area decreasing (Kimura 621 decreases in the direction of flow; see Kimura Paragraph 0050) as a distance (left to right in Kimura Figure 2(b)) .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ishibasi (2009/0081058) and Kurihara (4,988,268) both teach a pump with similarly placed chambers as the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/DAVID N BRANDT/            Examiner, Art Unit 3746   
                                                                                                                                                                                         /KENNETH J HANSEN/Primary Examiner, Art Unit 3746